Citation Nr: 0006208	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as neurodermatitis and/or "skin tags."

2.  Entitlement to service connection for epistaxis 
(nosebleeds).

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to a compensable evaluation for bilateral 
defective hearing.

5.  Entitlement to a compensable evaluation for the residuals 
of dislocation of the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1972, with an additional period of unverified service from 
July 1961 to June 1964.  

For reasons which will become apparent, the issues of 
entitlement to increased evaluations for service-connected 
hypertension and defective hearing, and the residuals of 
dislocation of the left shoulder, will be the subjects of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for a chronic skin 
disorder, claimed as neurodermatitis and/or "skin tags," is 
not supported by cognizable evidence showing that this 
disability was present in service, or is the result of any 
incident or incidents of the veteran's active service, 
including exposure to Agent Orange in the Republic of 
Vietnam.  

2.  The claim for service connection for epistaxis 
(nosebleeds) is not supported by cognizable evidence showing 
that this disability was present in service, or is the result 
of any incident or incidents of the veteran's active service, 
including exposure to Agent Orange in the Republic of 
Vietnam.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic skin 
disorder, claimed as neurodermatitis and/or "skin tags" is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).

2.  The claim for service connection for epistaxis 
(nosebleeds) is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in November 1961, the 
veteran was seen for rubella which was in its final stages.  
At the time of evaluation, there was noted a rash which had 
been fading for three days.  When questioned, the veteran 
stated that he felt "OK."  Treatment was with medication.  

In October 1962, the veteran was seen for a rash on the 
dorsal aspect of both hands.  Physical examination revealed 
the presence of raised noninflamed lesions, with occasional 
mild pruritus.  Additionally noted was the presence of 
"athlete's foot."  The clinical impression was dyshidrosis.  

In early November 1962, and once again in late May 1963, the 
veteran was seen for problems involving a sty on his eyes.  
Treatment was with medication.  

In mid-February 1964, there was noted a half-dollar size area 
of partial alopecia on the veteran's right occipital scalp.  
Dermatologic evaluation revealed an old area of alopecia 
areata in the right parietal region.  The hair in that area 
was described as "growing back well."  Additionally noted was 
an area of LSC on the veteran's right lower leg near his 
right ankle.  Treatment was with medication.  

On service separation examination in January 1972, the 
veteran's skin and nose were entirely within normal limits, 
and no pertinent diagnoses were noted.

At the time of various Department of Veterans Affairs (VA) 
medical examinations in April 1976, the veteran's nose and 
skin were within normal limits.

A private outpatient treatment record dated in June 1986 
reveals that the veteran was seen at that time for verruca 
vulgaris which had been "bothering him."  Treatment was by 
cauterization.

A private outpatient treatment record dated in August 1987 is 
to the effect that the veteran was seen at that time for a 
rash on both hands.  At the time of evaluation, the veteran 
complained of itching which had been present for 
approximately one month.  He further noted that he had 
experienced the "same thing when he was a teenager."  
Physical examination revealed the presence of whitish scaly 
discoloration in the area of the veteran's left wrist, in 
addition to dryness.  The pertinent diagnosis was dermatitis, 
fungal versus ectopic; psoriasis.  

During the course of private outpatient treatment in late 
November 1989, the veteran complained of itching and "flakes" 
on the bottom of his feet.  The pertinent diagnosis was 
fungal itching.  

A private outpatient treatment record dated in December 1993 
reveals that the veteran was seen at that time for a rash on 
his hands.  Treatment was with medication.  

In June 1994, the veteran was seen at a private medical 
clinic with a complaint of a rash in his inguinal area.  At 
the time of evaluation, it was noted that the veteran had 
"relapsed" after several months.  The clinical assessment was 
fungal dermatitis.  

VA and private outpatient treatment records dated in 
September 1996 reveal that the veteran was seen at that time 
for epistaxis/nosebleeds.  In early September 1996, the 
veteran was heard to complain of epistaxis from his right 
nostril which had been present for two days.  Reportedly, the 
veteran had previously been seen in the emergency room, at 
which time his blood pressure was 230/130.  At that time, his 
bleeding stopped with digital pressure and control of his 
blood pressure.  However, the bleeding had restarted the 
previous night, with the result that the veteran returned to 
the emergency room.  Despite various attempts, the veteran 
received no relief with digital pressure.  His nose was 
therefore packed with gauze.  The veteran gave no prior 
history of nosebleeds or easy bruising, or of hemophilia.  It 
was further noted that the veteran had been taking Anacin for 
occasional pain.  On physical examination, there was noted 
the presence of packing in the right naris, which was 
removed.  The veteran's septum on the right showed no 
evidence of any active bleeding.  The clinical assessment was 
epistaxis of the right nostril, relieved by digital pressure.  

The following day, the veteran was once again seen for 
outpatient treatment of a "nosebleed."  At the time of 
evaluation, it was noted that the veteran had been sent home, 
but that he returned four hours later with a nosebleed.  
Physical examination was positive for evidence of epistaxis 
in the veteran's right nostril.  Additionally noted was the 
presence of a laceration of the midnasal septum.  Following 
treatment with silver nitrate and surgical gauze, the 
veteran's epistaxis resolved.  The clinical assessment was 
epistaxis with septal laceration.  

Approximately four days later, the veteran was once again 
seen for problems associated with a nosebleed.  At the time 
of evaluation, it was noted that the veteran had experienced 
recurrent epistaxis since September 4th, and that, despite, 
nasal packing and silver nitrate coagulation, he continued to 
have one episode of epistaxis per day.  Physical examination 
revealed blood pressure of 179/105.  The clinical assessment 
was right anterior laceration.  

Approximately three days later, the veteran was seen for 
follow up of his prior epistaxis.  Physical examination 
revealed the presence of slight mucosal irritation, but no 
erosion or bleeding from the veteran's septum.  The clinical 
assessment was status post epistaxis, resolved; hypertension 
controlled.  

Approximately one week later, the veteran was seen for follow 
up of his nasal bleeding.  At the time of evaluation, the 
veteran's epistaxis was described as resolved, and his 
hypertension as controlled.  His septum was intact, and there 
was no evidence of any bleeding or mass.  The clinical 
assessment was resolved epistaxis.  

In January 1997, a VA medical examination was accomplished.  
At the time of examination, the veteran stated that, in late 
1996, he had experienced several nosebleeds, at which time 
his blood clotting was found to be normal.  Reportedly, on 
one of the veteran's visits to the emergency room, his blood 
pressure was 230/130.  The veteran's current medication 
consisted of Nifedipine, Nadolol, and Clonidine.  The veteran 
stated that his blood pressure varied on this medication, and 
that he had "no direct complaints" relative to his blood 
pressure "except perhaps the nosebleeds."

On physical examination, serial blood pressures over a period 
of 45 minutes were 166/92 in the left arm sitting, 174/98 in 
the left arm standing, and 156/90 in the right arm standing.  
Somewhat later, the veteran's blood pressure was 160/92 in 
the left arm in the sitting position, and 166/96 in the left 
arm in the standing position.  Later, the veteran's blood 
pressure was 160/102 in the sitting position, and 158/100 in 
the standing position.  

On physical examination of his skin, the veteran stated that, 
"on and off" since 1973, he had experienced "pink itching 
areas" around the base of some of the fingers of his hands.  
Additionally noted was that, for approximately one year, he 
had noticed asymptomatic skin tags in his "axillae."

Physical examination showed a number of pink, flat 
hyperkeratotic areas measuring 1 by 1 centimeter to 0.5 by 1 
centimeter over the knuckles of the veteran's right hand 
joints 2, 3, and 5.  The axillae showed many classic skin 
tags, and there were lesions about the knuckles which were 
oval to irregular in contour, and which appeared to have been 
abraded.  The pertinent diagnoses were hypertension with 
elevated readings as discussed above and as shown on physical 
examination; and skin lesions consistent with neurodermatitis 
and skin tags.  Additionally noted was that the level of the 
veteran's blood pressure readings was dependent on his 
compliance with his medication regimen, as well as the 
regimen itself.  According to the examining physician, 
Nifedipine in the doses prescribed for the veteran was not 
"an approved use for formulation of the drug for 
hypertension."

During the course of VA outpatient treatment in late March 
1997, the veteran gave a history of epistaxis for seven 
months.  No pertinent diagnosis was noted.  

Analysis

As to the issues of service connection for a chronic skin 
disorder and epistaxis, the threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(that is, cancers of the lung, bronchus, larynx, or trachea) 
or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(a) (1999).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent of more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii) (1999).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

In the present case, service medical records do not document 
the existence of a chronic skin disorder or epistaxis (that 
is, nosebleeds).  While on a number of occasions in service, 
the veteran received treatment for various skin-related 
problems, these episodes were acute and transitory in nature, 
and resolved without residual disability.  At no time during 
service did the veteran complain of, or receive treatment 
for, "nosebleeds."  Moreover, as of the time of the veteran's 
service separation in January 1972, his skin and nose were 
entirely within normal limits, and no pertinent diagnoses 
were noted.  The earliest clinical indication of the presence 
of a potentially chronic skin disorder is revealed by a 
private outpatient treatment record dated in June 1986, more 
than 14 years following the veteran's discharge from service, 
at which time he received treatment for verruca vulgaris.  
Epistaxis was first shown no earlier than 1996, fully 24 
years following the veteran's service separation.  

The veteran argues that his recurrent "nosebleeds" are, in 
fact, the result of his service-connected hypertension.  In 
that regard, service connection may be granted for disability 
which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  However, in the case at hand, there exist no 
competent medical evidence whatsoever that the veteran's post 
service problems with "nosebleeds" were, in fact, the direct 
result of his service-connected hypertension.  Indeed, as of 
September 1996, the veteran's problems with epistaxis were 
described as "resolved."  Moreover, on recent VA examination 
in January 1997, there was noted only a history of nosebleeds 
in late 1996, with no demonstrated clinical evidence of 
current pathology.  

The Board concedes that, since the time of the veteran's 
discharge from service, he has received treatment for various 
skin-related problems, including the aforementioned verruca 
vulgaris, as well as fungal dermatitis and neurodermatitis 
with skin tags.  However, on no occasion has such pathology 
been in any way attributed to the veteran's active military 
service, or to exposure to herbicides (that is, Agent Orange) 
in Vietnam.  Moreover, none of these pathologies represent a 
disease or disability for which service connection might 
presumptively be granted 

on the basis of herbicide (that is, Agent Orange) exposure in 
the Republic of Vietnam.  At no time has the veteran been 
shown to suffer from a skin disorder such as chloracne, or 
any other acneiform disease consistent with chloracne, either 
in service, or within the first year following service 
discharge.  38 C.F.R. § 3.309 (1999).  Indeed, as noted 
above, the first clinical indication of the presence of any 
of the disabilities in question was in 1986, more than 14 
years following the veteran's discharge from service.  Absent 
objective evidence of some disease or disability for which 
service connection might be granted on a presumptive basis, 
the veteran is not entitled to the inservice presumption of 
exposure to an herbicide agent.  See McCartt v. West, 
12 Vet. App. 164 (1999).

The veteran argues that his exposure to Agent Orange was, in 
fact, the precipitating factor in the development of his post 
service skin pathology.  However, the veteran's opinion that 
his current skin problems are in some way "linked" to Agent 
Orange exposure in service does not constitute competent 
medical evidence, inasmuch as there is no evidence that he 
was trained in the field of medicine.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Absent a showing that the veteran's exposure to 
herbicides during service actually caused his post service 
skin pathology, or that his claimed epistaxis is in some way 
related to service or to service-connected hypertension, the 
veteran's claims are not well grounded, and must therefore be 
denied.  



ORDER

Service connection for a chronic skin disorder, claimed as 
neurodermatitis and/or "skin tags," is denied.

Service connection for epistaxis (nosebleeds) is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected hypertension, as 
well as bilateral defective hearing, and the residuals of 
dislocation of his left shoulder.  In that regard, at the 
time of a hearing before a member of the Board in November 
1999, the veteran's accredited representative stated that the 
veteran had most recently undergone a VA examination for 
compensation purposes in 1997, almost three years previously.  
In light of that fact, it was requested that the veteran be 
afforded "updated" VA examinations prior to a final 
adjudication of his current claims for increased evaluations.  

The Board notes that, pursuant to various decisions of the 
United States Court of Appeals for Veterans Claims (Court), 
in cases where an increased evaluation for service-connected 
disabilities is at issue, a contemporaneous examination is 
required prior to final adjudication of the veteran's claims.  
See Olsen v. Principi, 3 Vet. App. 480 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the Regional Office (RO) for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1997, the date of the 
most recent treatment of record, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
additional examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected hypertension, hearing 
loss, and left shoulder pathology.  All 
pertinent symptomatology and findings 
should be reported in detail. The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to conduction and 
completion of their examinations.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND, and if they are not, the 
RO should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of increased 
evaluations for the veteran's 
service-connected hypertension, bilateral 
defective hearing, and residuals of 
dislocation of the left shoulder.  

Should the benefits requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


Error! Not a valid link.

